DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments filed May 24, 2021 have been fully considered but they are not persuasive.  The argument appears to be that Ono does not disclose the transmitter is on a wall surface (Remarks, page 8).  
References cited in the PTO-892 form (2/24/21) disclose that vehicle chargers are known to be placed on walls.  For example, see Wegener (US 2011/0148350) at figures 8-9 and Kuki (US 5,850,135) at figure 1.  Kuki is relied upon in the art rejection below.
The Applicants note that a benefit of their design is that the lawn motor reception coil is prevented from colliding with the charging station core (Remarks, page 8).  It is unclear where the structure to prevent such a collision appears in claim 1.  The art limitation analysis maps the cited art to claimed limitations, not to benefits discussed in the specification.
It is also noted that the Applicants have not addressed or rebutted the analysis of how the Ono transmitter and receiver can be angled.  This interpretation is maintained in this Action. 
The objection to the title is withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 6,075,433) in view of Kuki (US 5,850,135).
With respect to claim 1, Ono discloses a wireless power feeding structure (fig 1; col. 3) comprising:
a charging station (14); and
a working machine (15) that receives power wirelessly fed from a station, comprising 
wherein the charging station includes a power transmission coil (11) into which a core (12) of a magnetic substance is inserted, 
the core is provided so as to protrude from the charging station (see fig 1), wherein the charging station confronts the working machine when the working machine enters the charging station (the borders of 14-15 touch, preventing the core from being further inserted into 15);
wherein, at a front surface of a housing of the working machine, a recessed portion (unlabeled in 15; the recess is shown as the part of the rectangle that is cut away to allow entry of the core) is provided on a site that faces the charging station at a time of charging;

the power reception coil includes an open portion through which the core passes and into which the core enters when the working machine enters the station (see fig 1; lines 52-55).
Ono discloses a transmitter with an extending core that fits into the open portion of a receiver.  The receiver has a recessed portion (in its housing) and an open portion (in its coil) to accept the transmitter core (see figure 1).  
Ono does not expressly disclose the transmitter is on a wall surface or that the working machine is “autonomous”. Kuki discloses a wireless power feeding structure (fig 1; associated text), comprising: a charging station (30, 40), and a working machine (E) that receives power wirelessly fed from the charging station, wherein the charging station is provided on a wall surface (W). 
Kuki discloses a vehicle (a running working machine) that enters a charging station, such that a piece of the charging station extends into a recess/opening portion of the vehicle.  This is similar to the teachings of Ono.  Kuki provides that the Ono transmitter is a wall charger and that the Ono receiver is a vehicle.
At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to make the Kuki vehicle “autonomous”.  Self-driving cars are known in the art.  Simply stating that the vehicle is “autonomous” without describing the specifics of how it operates is within the level of ordinary skill in the art.   

Regarding dependent claims 2-4, the following analysis of Ono is applied. 
Ono explicitly states that the two sides are “packaged in separate enclosures that are completely independent from each other” (col. 1, lines 14-16).  Thus, the reference obviously includes the disclosure to allow for physically separating the two pieces (14, 15) and placing them at an angle, as demonstrated below in the annotated version of Ono’s figure 2. 

    PNG
    media_image1.png
    620
    902
    media_image1.png
    Greyscale

With respect to claim 2, Ono discloses the power reception coil has a front end portion (A in the annotated figure) that faces the core when the autonomous running working machine enters the station, the front end portion being arranged at a position 
With respect to claim 3, Ono discloses the power reception coil includes a low-position portion (B in the annotated figure) that is arranged at a position lower than the leading end of the core.  
With respect to claim 4, Ono discloses the low-position portion is provided within a range including a rear end portion that is opposed to the front end portion or between the rear end portion and the front end portion.  The Ono low-position portion B is “within a range” that makes it successfully mate with the transmission.  This range is defined by a random “rear end portion” and the front end portion A (from claim 2).  The “rear end portion” in claim 4 serves no other purpose than to be a marker for defining a “range” that itself has not use.  Ono’s device is angled in the same manner as shown in the applicants’ figure 4 and, thus, would have the same “range”.
Regarding claims 2-4, Ono provides the disclosure necessary to separate the two halves and then bring them back together at an angle.  This creates the “front end portion” and the “low-position portion”, as claimed.  It appears that these portions are just names for the top and bottom edges of the open portion; they are not narrowing structural limitations.  Ono has the same edges as shown in the applicants’ figures.
With respect to claim 5, Ono discloses 
wherein a power transmission cover (border around 14) that covers the power transmission coil (11) is provided in the station (when combined with Kuki, the Ono transmitter becomes a “station”), and 

The applicants’ specification defines the engagement portion as the surfaces of the open portion (par 31).  Ono discloses the same surfaces.  
With respect to claim 6, Ono discloses 
wherein the power transmission cover (border around 14) includes a convex projecting portion (the portion that extends from 14 and contains 12; see fig 1) that stores the core (12), 
the engagement portion includes a recessed portion (the open portion within 15; see fig 1) that engages with the projecting portion, and 
the power reception coil is provided so as to surround the recessed portion (see fig 1).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ADI AMRANY/           Primary Examiner, Art Unit 2836